DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 07/15/2022 has been entered. The amendment to the claims have overcome the rejections under 35 U.S.C. § 103 previously set forth in the Non-Final Office Action mailed 04/15/2022.
Claims Status
	Claims 1 – 10 remain pending
	Claims 1 and 10 are amended 
In view of the amendment filed on 07/15/2022, the following new grounds of rejections are necessitated. See the response to arguments section for a discussion of Applicant’s arguments.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  
Regarding the language of the preamble directed to the intended use of the apparatus being claimed, “for connecting with a feeding cylinder and a pastry extrusion head of a food processor to adjust a temperature of a food ingredient supplied by the feeding cylinder and to spray the food ingredient from a pastry tip of the pastry extrusion head,” the examiner has fully considered all preamble statement limiting the structure of the apparatus being claimed. However, the Applicant is respectfully reminded that, as per MPEP 2111.02 (II):
“It has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause, Kropa v. Robie, 88 USPQ 478. Moreover, when the preamble states a purpose or intended use for the invention, it is not limiting; it merely indicates the environment in which the claimed invention operates.”  Loctite Corp. V. Ultraseal Ltd., 228 USPQ 90, 94.
Therefore, patentable weight would be given to those preamble limitation further limiting the structure of the claimed apparatus/device.

Regarding the recitation of intended use of the apparatus being claimed, e.g., claim 1, ll. 23-25, “at least one temperature controllable device disposed on the connecting seat for adjusting a temperature of the food ingredient (material worked upon by apparatus) passing through the connecting seat according to temperature properties of the food ingredient (material worked upon by apparatus),” and i.e., claim 1, ll. 26-34, and ll. 42-46. The examiner has fully considered all language limiting the structure of the apparatus being claim. 
However, the Applicant is reminded that apparatus claims are not limited by the function they perform (e.g., for adjusting temperature… according to material worked upon by apparatus), as per MPEP §2114: 
“[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus,” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Therefore, as the apparatus of the prior art and the claimed apparatus are patentably indistinguishable in terms of structure, the apparatus of the prior art is reasonably expected to be able to perform the claimed functionalities.

Regarding the recitations directed to the material worked upon by the apparatus, e.g., claim 1, ll. 35-37, “at least one temperature controllable device… according to temperature properties of the food ingredient,” claim 1, ll. 42-44, “the fluid being liquid and gas sequentially ,” claim 8, “wherein the temperatures of the food ingredient in the connecting seat, the feeding cylinder and the pastry extrusion head are the same,” and claim 9, “wherein the temperatures of the food ingredient in the connecting seat, the feeding cylinder and the pastry extrusion head are different.” 
The examiner has fully considered all language limiting the structure of the apparatus being claim. However, Applicant is respectfully reminded that, as per MPEP 2115: A claim is only limited by positively recited elements. 
Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). 
Therefore, only those limitations that further limit the structure of the apparatus being claimed are given patentable weight. 

New Grounds of Rejection

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Weisman et al. (USPGPub. 2016/0038655 A1; Weisman), in view of ZHONG et al. (over machine English translation of CN-208228287-U, cited on IDS; Zhong), and further in view of VANDER BORG et al. (US PGPub. 2020/0318679 A1; Van).
Regarding claim 1. Weisman discloses a extrusion temperature controllable device capable of extruding food (see Weisman at [0014]), capable of temperature control based on material and environment properties applicable (see Weisman at [0037], “The setting agent (extruded material) … can be any material which transitions between a flowable state and a rigid state, typically dependent on a melt flow temperature… Nonlimiting examples include antimicrobials, antiseptics, chemo-therapeutics, hormones, and vitamins). 
In many embodiments, the setting agent and bioactive agent are mixed and then placed in an extrusion device which heats the mixture to a flowable state before or as the mixture is extruded in a particular form, e.g., as by a conventional 3D printer”), for connecting with a feeding cylinder (“feed tube,” 79) and a pastry extrusion head (i.e., see FIGURE 10) of a food processor to adjust a temperature of a food ingredient supplied by the feeding cylinder and to spray the food ingredient from a pastry tip of the pastry extrusion head (see Weisman at [0038-39]), the food extrusion temperature controllable device based on material and environment properties comprising: 
a connecting seat (“barrel,” 74) having a chamber (See Fig. 10), the chamber penetrating a top side and a bottom side of the connecting seat to form a first opening and a second opening respectively (see the annotated copy of a portion of Weisman’s FIG. 10 below); 

    PNG
    media_image1.png
    811
    913
    media_image1.png
    Greyscale

 The examiner made markings to help with Weisman discussion. In the above annotated Figure, α is a first connecting element disposed on the top side of the connecting seat 74, wherein the first connecting element is connected to a third connecting element β of the feeding cylinder 79; a second connecting element (see γ in the annotated Fig. 10 above) disposed on the bottom side of the connecting seat 74, 
wherein the food extrusion temperature controllable device based on material and environment properties installs the pastry extrusion head by a magnetic attraction, which causes a buckling effect, between the second connecting element and a fourth connecting element of the pastry extrusion head, or dismounts the pastry extrusion head from the food extrusion temperature controllable device by demagnetization, which causes removing of the buckling effect, between the second connecting element and the fourth connecting element of the pastry extrusion head, 
at least one temperature controllable device for adjusting a temperature of the food ingredient passing through the connecting seat according to temperature properties of the food ingredient (see Weisman at [0120], “the nozzle assembly 96 will include a heating element which heats the assembly and bring the extrudable material to its meltflow temperature prior to the extrudable material exiting nozzle aperture 97.”);

Weisman is silent to the extrusion temperature controllable device comprising: 1) the connecting seat further comprising an extension plate pivotally connected to a bottom side wall of the connecting seat, the second connecting element being disposed on the extension plate, the fourth connecting element being disposed on a top side wall of the pastry extrusion head, the second connecting element and the fourth connecting element having concave-convex shapes matching with each other to produce the 2buckling effect,  2) wherein when the second connecting element and the fourth connecting element are attracted to each other by the magnetic attraction, the extension plate is pivoted to cause the buckling effect between the second connecting element and the fourth connecting element on the top side wall of the pastry extrusion head,  3) wherein when the second connecting element and the fourth connecting element are not attracted to each other by the demagnetization, the extension plate is substantially perpendicular to the bottom side wall of the connecting seat in a non- pivoting state so as to remove the buckling effect and prevent the extension plate from obstructing the connecting seat to connect to the pastry extrusion head; 4) the at least one temperature controllable device being disposed on the connecting seat for adjusting a temperature of the food ingredient passing through the connecting seat; and 5) a material removal element, which is a spray head, and the spray head has a plurality of nozzles disposed around an inner surface and an outer surface of the connecting seat, an opening direction of each of the nozzles is facing toward the pastry tip of the pastry extrusion head for performing a material removal process to spray a fluid toward the pastry tip of the pastry extrusion head, the fluid being liquid and gas sequentially for easily removing the food ingredient remaining on an inner surface and an outer surface of the pastry tip of the pastry extrusion head and quickly drying the pastry tip of the pastry extrusion head.

As to the limitation 1), the connecting seat further comprising an extension plate pivotally connected to a bottom side wall of the connecting seat, the second connecting element being disposed on the extension plate, the fourth connecting element being disposed on a top side wall of the pastry extrusion head, the second connecting element and the fourth connecting element having concave-convex shapes matching with each other to produce the 2buckling effect. 
In the same field of endeavor of three-dimensional (3D) extrusion systems capable of printing food material, Zhong discloses a thermoplastic food 3D printer extrusion system comprising a power transmission module, a material extrusion module, a temperature control module and a refueling inversion module. (Zhong p. 2, ll. 56-57). 
Zhong discloses a refueling inversion module comprising – inter alia – two buckles 205 (analogous to the claimed “extension plate pivotally connected”) respectively connected to two sides above the cartridge fixing base 206, the buckles can rotate around the connecting hole, a strong magnet piece 217A fixed to the buckle 205 (see FIG. 4; analogous to the claimed “the second connecting element being disposed on the extension plate”), a strong magnet piece 217B fixed to the seat 207 (see FIG. 4; analogous to the claimed “a fourth connecting element”), a set screw 204, a nut 218, a barrel fixing base 206, a barrel turning/flipping seat 207, the barrel section (206, 207) comprising a barrel heating piece 214 (Zhong ll. 251-256), and an extrusion head heating seat 208, which comprises a extrusion head heating block 209, and extrusion head 210 (Zhong ll. 234-235). (Zhong ll. 212-216). 
Zhong discloses that the strong magnet piece 217B is disposed opposite to the strong magnet piece 217A, for attracting the corresponding strong magnet piece 217A, so that the buckle 205 can catch the barrel flipping seat 207 (analogous to the claimed “a magnetic attraction, which causes a buckling effect”). (Zhong ll. 221-232, see the annotated portion of Zhong’s FIG. 4 below).

    PNG
    media_image2.png
    604
    692
    media_image2.png
    Greyscale

	In Weisman, a second connecting element (see γ in the annotated Fig. 10 above) is disposed on the bottom side of the connecting seat 74, and a fourth connecting element on the top side of the extrusion head 96 – however, it seems that Weisman’s second connecting element and fourth connecting element  attaches the extrusion head 96 to the connecting seat 74 in a screw-type manner (as can be seen on Weisman’s annotated figure above, between 74 and 79).
	 In Zhong, a connecting seat (206, 207) is attached and secured to a extrusion head 208 by a second connecting element 205 and a fourth connecting element (217B) – however, Zhong’s second connecting element 205 differs from the claimed one in that is not disposed on the bottom side of the connecting seat (206, 207). Additionally, the fourth connecting element differs from the claimed one in that is not disposed on a top sidewall of the extrusion head 208. 
	It would have been obvious to one of ordinary skill in the art at the time of effectively filing the claimed invention, to modify Weisman’s extrusion temperature controllable device so that the connecting seat (Weisman’s 74) further comprises an extension plate (Zhong’s 205) pivotally connected to a side wall of the connecting seat, with the second connecting element being disposed on the extension plate (Zhong’s 217A fixed to 205), a fourth connecting element being disposed on a top side wall of the pastry extrusion head (Zhong’s 217B), the second connecting element and the fourth connecting element having concave-convex shapes matching with each other to produce the buckling effect, as taught by Zhong, since it have been held that a mere rearrangement of an element without modification of the operation of the device involves only routine skill in the art. See MPEP § 2144.04 (VI) (C):
“It has generally been recognized that to shift location of parts when the operation of the device is not otherwise changed is within the level of ordinary skill in the art.” In re Japikse, 86 USPQ 70; In re Gazda, 104 USPQ 400.
	One of ordinary skill in the art would have been motivated to modify Weisman so that the fourth connecting element is disposed on a top side wall of the pastry extrusion head for the purpose of, e.g., one of ordinary skill would be motivated to modify Weisman’s connecting seat, which attaches to the extrusion head via a screw-type to the connecting seat, with a second connecting element (Zhong’s 205), as taught by Zhong, and a fourth connecting element on the top side wall of the extrusion head for the purpose of providing Weisman’s extrusion temperature controllable device with a quick/easy way to attached/release and exchange extrusion heads.
As to the limitation 2), “wherein when the second connecting element and the fourth connecting element are attracted to each other by the magnetic attraction, the extension plate is pivoted to cause the buckling effect between the second connecting element and the fourth connecting element on the top side wall of the pastry extrusion head,” and 
3) wherein when the second connecting element and the fourth connecting element are not attracted to each other by the demagnetization, the extension plate is substantially perpendicular to the bottom side wall of the connecting seat in a non-pivoting state so as to remove the buckling effect and prevent the extension plate from obstructing the connecting seat to connect to the pastry extrusion head.”
Zhong discloses that the strong magnet piece 217B is disposed opposite to the strong magnet piece 217A, for attracting the corresponding strong magnet piece 217A, so that the buckle 205 can catch the barrel flipping seat 207 (analogous to the claimed “a magnetic attraction, which causes a buckling effect”). (Zhong ll. 221-232, see the annotated portion of Zhong’s FIG. 4 below).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention, to modify Weisman/Zhong’s extrusion temperature controllable device so that when the second connecting element and the fourth connecting element are attracted to each other by the magnetic attraction, the extension plate is pivoted to cause the buckling effect between the second connecting element and the fourth connecting element on the top side wall of the pastry extrusion head, as taught by Zhong, wherein when the second connecting element and the fourth connecting element are not attracted to each other by the demagnetization, the extension plate is substantially perpendicular to the bottom side wall of the connecting seat in a non-pivoting state so as to remove the buckling effect and prevent the extension plate from obstructing the connecting seat to connect to the pastry extrusion head, since as per MPEP2112.01:
“It has been held that where the claimed and prior art products are identical or substantially identical in structure or are produced by identical or a substantially identical processes, a prima facie case of either anticipation or obviousness will be considered to have been established over functional limitations that stem from the claimed structure.” In re Best, 195 USPQ 430, 433 (CCPA 1977),  In re Spada, 15 USPQ2d 1655, 1658 ( Fed. Cir. 1990). The prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed products. in re Best, 195 USPQ 430, 433 (CCPA 1977).
One of ordinary skill would have been motivated to pursue the modification for the purpose of, e.g., so that the second connecting element (Zhong’s 205) can catch the fourth connecting element on a extrusion head, as taught by Zhong at ll. 224-226. 

As to the limitation 4), “the at least one temperature controllable device being disposed on the connecting seat for adjusting a temperature of the food ingredient passing through the connecting seat.”
	Weisman teaches a temperature controllable device being disposed on the extrusion head 96. (Weisman at [0120], “the nozzle assembly 96 will include a heating element which heats the assembly and bring the extrudable material to its meltflow temperature prior to the extrudable material exiting nozzle aperture 97.”).	
Zhong teaches a temperature controllable device (“barrel heating piece,” 214) being disposed on the connecting seat 206 capable of adjusting a temperature of a food ingredient passing through the connecting seat. (Zhong, ll. 248-256).
Therefore, It would have been obvious to one having ordinary skill in the art at the time of effectively filing the claimed invention to rearrange the at least one temperature controllable device being disposed on the connecting seat for adjusting a temperature of the food ingredient passing through the connecting seat, since it have been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. See MPEP § 2144.04 (VI) (C):
In re Japikse, 181 F.2d 1019,86 USPQ 70 (CCPA 1950) 
“Shifting the location of an element would not have modified the operation of device.” In re Kuhle, 526 F.2d 553, 188 USPQ7 (CCPA 1975). “The particular placement of an element was held to be obvious.” 
“It has generally been recognized that to shift location of parts when the operation of the device is not otherwise changed is within the level of ordinary skill in the art.” In re Japikse, 86 USPQ 70; In re Gazda, 104 USPQ 400.
One would have been motivated to rearrange the at least one temperature controllable device (e.g., Zhong’s 214) of Weisman/Zhong to be disposed on the connecting seat (Weisman’s 74 ) for the purpose of, e.g., providing the device with a longer heated pad making possible to further monitor/control the temperature conditions of the extruded material as needed.

As to the limitation 5), a material removal element, which is a spray head, and the spray head has a plurality of nozzles disposed around an inner surface and an outer surface of the connecting seat, an opening direction of each of the nozzles is facing toward the pastry tip of the pastry extrusion head for performing a material removal process to spray a fluid toward the pastry tip of the pastry extrusion head, the fluid being liquid and gas sequentially for easily removing the food ingredient remaining on an inner surface and an outer surface of the pastry tip of the pastry extrusion head and quickly drying the pastry tip of the pastry extrusion head.
Weisman discloses a spray head (110), disposed at an outer surface of the connecting seat (Weisman Fig. 12), an opening direction of the nozzle (129) is facing toward the extrusion tip of the extrusion head (see Weisman’s FIG. 12), capable of performing a material removal process to spray a fluid toward the pastry tip of the pastry extrusion head. (Weisman at [0126]).

In the same field of endeavor of moulding three-dimensional products from a mass of food material, e.g., a dough material [0017], Van discloses a moulding device that allows for the clean removal of the product from a mould with the advantage of being able to avoid the product falling out of the mould inadvertently due to the non-stick, and allowing to switch the non-stick properties, which can be activated at the instant that the product must be removed from the mould. [0017].
Van discloses that the molding system comprises a rotatable drum 51 provided with a moulding cavities 52, a filling device 53 (analogous to a “feeding cylinder”), which fills the mould cavities 52, [0108] (see FIGs. 6A, 6B and 7), and discloses that in to assist in the removal of the products 54 from a cavity 52, the wall of the drum 51 at the cavities 52 is made from a pervious material 51'' which is permeable for a fluid, such as pressurized air (analogous to the claimed “material removal element”), so that when the product 54 needs to be removed from the moulding cavity 52, the chamber or duct 56 is pressurized, and the pressurized air pushes  the product 54 away from the outer surface of the pervious wall 51'' (under the broadest reasonable interpretation, analogous to the claimed “spray a fluid toward the pastry tip”), which provide a substantially clean removal of the product 54, substantially without leaving any residual product behind in the moulding cavity 52. [0109]. 
Van at [0114] discloses a pressurized fluid can be fed to the duct 56 (see also ducts 65, FIG. 7 , [0115]), which fluid is distributed over the pervious material 51'' of the moulding cavity 52 associated with said duct 56, and a through-flow of the fluid through the pervious material 51'' can exert a force to a product in the moulding cavity 52 such that the product 54 is removed out of the moulding cavity 52, and can also include a vacuum source connected to the duct 56, thereby, producing a suction action that can be used to assist the filling of the moulding cavity 52 at the filling device 53. 
Furthermore, Van at [0022] discloses, “a cleaning component, such as hot pressurized steam, can be supplied to the one or more ducts or chambers, which cleaning component is transmitted through the first layer of pervious material in order to clean or even sterilize the outer surface of the cutting device.
It would have been obvious to a person having ordinary skill in the art at the time of effectively filing the claimed invention, to modify Weisman/Zhong’s temperature controllable connecting device with a material removal element, which is a spray head, a plurality of nozzles disposed around an inner surface (e.g., Van’s 65) and an outer surface (e.g., Weisman 129) of the connecting seat, an opening direction of each of the nozzles is facing toward the pastry tip of the pastry extrusion head (see Van’s FIG. 7 and Zhong’s FIG. 12), that are capable of performing a material removal process to spray a fluid toward the pastry tip of the pastry extrusion head, the fluid being liquid and gas sequentially allowing for easily removing the food ingredient remaining on an inner surface (e.g., with Van’s plurality of ducts/nozzles 65; FIG. 7) and an outer surface of the pastry tip of the pastry extrusion head and quickly drying the pastry tip of the pastry extrusion head, as taught by Van.
One of ordinary skill in the art would have been motivated to modify Weisman/Zhong with a material removal element, since Van teaches that by providing a pressurized fluid fed to the duct 56 (see also ducts 65, FIG. 7 , [0115]), and a through-flow of the fluid through the pervious material 51'' can exert a force to a product in the moulding cavity 52 such that the product 54 is removed out of the moulding cavity 52, and can also include a vacuum source connected to the duct 56, thereby, producing a suction action that can be used to assist the filling of the moulding cavity 52 at the filling device 53. [0114].
	In this case, Weisman is silent to the outer spray head 129 being a plurality of nozzles disposed around an outer surface of the connecting seat. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate Weisman’s nozzle 129 to be disposed around an outer surface of the connecting seat, since it have been held that a mere duplication of working parts of a device involves only routine skill in the art. See MPEP 2144.04 (VI) (B):
In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) 
“The court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.” 
One would have been motivated to duplicate Weisman’s nozzle 129 for the purpose of, e.g., improving cleaning efficiency by duplicating the nozzle 129 around the extrusion tip, therefore, cleaning the entire extrusion tip.

Regarding claim 2. Weisman/Zhong/Van discloses the temperature controllable deice as claimed in claim 1, wherein the temperature controllable device comprises a temperature regulating element composed of a heater (e.g., see Weisman at [0004]) and a cooler (see Weisman at [0122]).

Regarding claim 3. Weisman/Zhong/Van discloses the food extrusion temperature controllable device based on material and environment properties as claimed in claim 2, wherein the temperature regulating element is electrically connected to an electric power supply source via a conductive circuit of the feeding cylinder (e.g., see Weisman at [0121], and Zhong at FIG. 3, and ll. 248-262).

Regarding claim 4. Weisman/Zhong/Van discloses the food extrusion temperature controllable device based on material and environment properties as claimed in claim 1, wherein the temperature controllable device further comprises a temperature sensor (e.g., Zhong’s temperature sensor 212; ll. 256-258) to detect the temperature of the food ingredient passing through the connecting seat (see Zhong at ll. 256-267).

Regarding claim 5. Weisman/Zhong/Van discloses the food extrusion temperature controllable device based on material and environment properties as claimed in claim 1, wherein the temperature controllable element further comprises a thermal insulation jacket used to detachably annularly cover a side wall of the connecting seat (see Zhong’s “barrel heating piece, 214” and “heat insulating ring 213A and 213B,” ll. 262-267).
	As to the limitation, “detachably annularly cover a side wall of the connecting seat.” As per MPEP 2144.04 (V)(C):
	In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose.").
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of effectively filing the claimed invention, to modify Weisman/Zhong/Van device by making the thermal insulation jacket “detachable,” since it have been held that constructing formerly integral structure in various elements involves only routine skill in art.  
One would have been motivated to make the elements separable for the purpose of e.g., to facilitate cleaning of the extrusion device by making its parts separable.

Regarding claim 6. Weisman/Zhong/Van discloses the food extrusion temperature controllable device based on material and environment properties as claimed in claim 5, except for, wherein the thermal insulation jacket further covers a side wall of the feeding cylinder and a side wall of the pastry extrusion head annularly.
However, it would have been obvious to one having ordinary skill in the art at the time of effectively filing the claimed invention by rearranging the thermal insulation jacket of Zhong to cover a side wall of the feeding cylinder and a side wall of the pastry extrusion head annularly, since it have been held that a mere rearrangement of an element without modification of the operation of the device involves only routine skill in the art. See MPEP § 2144.04 (VI) (C)
In re Japikse, 181 F.2d 1019,86 USPQ 70 (CCPA 1950) 
Shifting the location of an element would not have modified the operation of device. In re Kuhle, 526 F.2d 553, 188 USPQ7 (CCPA 1975) The particular placement of an element was held to be obvious. 
It has generally been recognized that to shift location of parts when the operation of the device is not otherwise changed is within the level of ordinary skill in the art, In re Japikse, 86 USPQ 70; In re Gazda, 104 USPQ 400.
One would have been motivated to rearrange Weisman/Zhong/Van thermal insulation jacket to cover both a sidewall of the feeding cylinder and a side wall of an extrusion head for the purpose of, e.g., improving thermal control of the extruded material by avoiding losses in energy (heat) by convection with the environment through the surface area of the extrusion head.

Regarding claim 7. Weisman/Zhong/Van discloses the food extrusion temperature controllable device based on material and environment properties as claimed in claim 1, wherein a quantity of the temperature controllable element is more than one (e.g., Zhong discloses multiple temperature controllable elements, see FIG. 3), and the temperature controllable elements are disposed on the connecting seat and the feeding cylinder (e.g., Zhong 214, 215, see FIG. 3) and the pastry extrusion head (e.g., Zhong’s 211) respectively, and capable of adjusting temperatures of the food ingredient passing through the connecting seat, the feeding cylinder and the pastry extrusion head (e.g., Zhong at ll. 248-262).
However, it would have been obvious to one having ordinary skill in the art at the time of effectively filing the claimed invention to duplicate Weisman/Zhong/Van’s temperature controllable element, so that a quantity of the temperature controllable element is more than one, as taught by Zhong, since it have been held that a mere duplication of working parts of a device involves only routine skill in the art. See MPEP 2144.04 (VI) (B):
“The court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.” In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). 
One would have been motivated to duplicate Weisman/Zhong/Van’s temperature controllable element, since Zhong teaches that the arrangement of the elements allows for the temperature of the extrusion head heating rod 211 of the utility model is higher than the  temperature of the barrel heating piece 214, so that the temperature of the extrusion material is slightly higher than the highest temperature of the food material in the tube, thereby achieving precise control of the printing temperature and also preventing the generation of the plugging phenomenon making the printing effect stable. (Zhong at ll. 273-278).

Regarding claim 8 and claim 9. Weisman/Zhong/Van discloses the food extrusion temperature controllable device based on material and environment properties as claimed in claim 7 and claim 1, respectively, wherein the temperatures of the food ingredient in the connecting seat, the feeding cylinder and the pastry extrusion head are the same or different. (See Zhong at ll. 273-278).
However, Applicant is respectfully reminded that, as per MPEP 2144 (II):
“[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
In this case, since the apparatus of the prior art and the claimed apparatus are patentably indistinguishable in terms of structure, the apparatus of the prior art would be able to perform the claimed functionalities.

Regarding claim 10. Weisman/Zhong/Van discloses the food extrusion temperature controllable device based on material and environment properties as claimed in claim 1, wherein the material removal element is a spray head (e.g., see Van’s FIG. 6A, 6B and 7), except for, opening direction of each of the nozzles of the spray head is parallel to a tangential direction of the inner surface of the chamber of the connecting seat and disposed on the inner surface of the chamber of the connecting seat at an included angle facing downward, so that the fluid sprayed toward the pastry tip of the pastry extrusion head forms a fluid vortex that rotates downward along the inner surface of the connecting seat.
However, Applicant is respectfully reminded that, as per MPEP 2144.04 (VI) (C):
“It has generally been recognized that to shift location of parts when the operation of the device is not otherwise changed is within the level of ordinary skill in the art.” In re Japikse, 181 F.2d 1019,86 USPQ 70 (CCPA 1950).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effectively filing the claimed invention, and further modifying the opening of the nozzles of Weisman/Zhong/Van’s device by known methods, and the modification would not change the operation of the device, would have been within the skill set of one of ordinary skill in the art. Furthermore, since  the apparatus of the prior art and the claimed apparatus are patentably indistinguishable in terms of structure, the apparatus of the prior art is reasonably expected to be able to perform the claimed functionalities. (see Van at [0114-115]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 – 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments are based on newly amended limitations which have been addressed by the new grounds of rejection above.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAREDMANUEL TROCHE whose telephone number is (571)272-9766. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E.T./Examiner, Art Unit 1744                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712